        Case 1:20-cv-01702-WMR Document 10 Filed 06/01/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
    INC.

       Plaintiff,                             CIVIL ACTION NO:
                                              1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

       Defendant.

     DEFENDANT SEAN CLAGGETT’S CERTIFICATE OF INTERESTED
        PERSONS AND CORPORATE DISCLOSURE STATEMENT
       (1) The undersigned counsel of record for a party to this action certifies
that the following is a full and complete list of all parties in this action, including
any parent corporation and any publicly held corporation that owns 10% or more
of the stock of a party:

       Plaintiff Keenan’s Kids Foundation, Inc.

       Defendant Sean Claggett



       (2) The undersigned further certifies that the following is a full and
complete list of all other persons, associations, firms, partnerships, or corporations
having either a financial interest in or other interest which could be substantially
affected by the outcome of this particular case:

       Don Keenan

       Keenan Law Firm
       Case 1:20-cv-01702-WMR Document 10 Filed 06/01/20 Page 2 of 4




      Claggett & Sykes Law Firm


      (3) The undersigned further certifies that the following is a full and
complete list of all persons serving as attorneys for Defendant Sean Claggett in this
proceeding:

      Joseph C. Sharp, Esq.
      Polsinelli PC
      1201 West Peachtree Street, N.W.
      Suite 1100
      Atlanta, Georgia 30309
      Telephone: (404) 253-6000
      Facsimile: (404) 253-6060
      jsharp@polsinelli.com


      Respectfully submitted on June 1, 2020.


                                 s / Joseph C. Sharp, Esq.
                                 Joseph C. Sharp, Esq.
                                 Georgia Bar No. 637965
                                 POLSINELLI PC
                                 1201 West Peachtree Street, NW, Suite 1100
                                 Atlanta, GA 30309
                                 Telephone: (404) 253-6000
                                 Facsimile: (404) 253-6060
                                 Email: jsharp@polsinelli.com

                                 Counsel for Defendant Sean Claggett




                                         2
      Case 1:20-cv-01702-WMR Document 10 Filed 06/01/20 Page 3 of 4




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
    INC.

     Plaintiff,                        CIVIL ACTION NO:
                                       1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

     Defendant.

                   CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing DEFENDANT SEAN CLAGGETT’S
CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
DISCLOSURE STATEMENT has been prepared in Times New Roman, 14-
point font, in conformance with Local Rule 5.1C.

                                 s/ Joseph C. Sharp, Esq.
                                   Joseph C. Sharp, Esq.

                                   Counsel for Defendant Sean Claggett




                                   3
        Case 1:20-cv-01702-WMR Document 10 Filed 06/01/20 Page 4 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
    INC.

      Plaintiff,                               CIVIL ACTION NO:
                                               1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

      Defendant.

                          CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020, I have electronically filed the foregoing
DEFENDANT SEAN CLAGGETT’S CERTIFICATE OF INTERESTED
PERSONS AND CORPORATE DISCLOSURE STATEMENT with the Clerk
of Court using the CM/ECF system, which will automatically send notice of its
filing to the following counsel of record:

               John M. Bowler, Esq. (john.bowler@troutman.com)
           Michael D. Hobbs, Jr., Esq. (michael.hobbs@troutman.com)
          Lindsay Mitchell Henner, Esq. (lindsay.henner@troutman.com)
                         TROUTMAN SANDERS LLP
                            600 Peachtree Street, NE
                       Bank of America Plaza, Suite 3000
                              Atlanta, GA 30308

Respectfully submitted this 1st day of June, 2020.

                                 s/ Joseph C. Sharp, Esq.
                                 Joseph C. Sharp, Esq.

                                 Counsel for Defendant Sean Claggett


                                           4
